UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6189



CURTIS LEON TAYLOR, SR.,

                                              Petitioner - Appellant,

          versus


FRANK E. MARDAVICH,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-02-110-7)


Submitted:   July 29, 2003                 Decided:   October 10, 2003


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Curtis Leon Taylor, Sr., Appellant Pro Se. Timothy R. Spencer,
OFFICE OF THE CITY ATTORNEY, Danville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Curtis Leon Taylor, Sr., seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).      An appeal may not be taken to this court from the final

order   in    a   habeas     corpus   proceeding         in   which    the     detention

complained of arises out of process issued by a state court unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c) (2000).             A certificate of appealability will

not issue for claims addressed by a district court on the merits

absent “a substantial showing of the denial of a constitutional

right.”      28 U.S.C. § 2253(c)(2) (2000).              As to claims dismissed by

a district court solely on procedural grounds, a certificate of

appealability will not issue unless the petitioner can demonstrate

both “(1) ‘that jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.’”

Rose v. Lee, 252 F.3d 676, 684 (4th Cir. 2001) (quoting Slack v.

McDaniel, 529 U.S. 473, 484 (2000)). We have independently reviewed

the record and conclude that Taylor has not satisfied either

standard.      See     Miller-El   v.    Cockrell,        537   U.S.     322    (2003).

Accordingly,         we   deny   Taylor’s       motion    for   a     certificate    of

appealability and dismiss the appeal.                      We dispense with oral

argument because the facts and legal contentions are adequately


                                            2
presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                3